Certified Question of State Law, United States District Court, Northern District of Ohio, Eastern Division, No. 1:09 CV 688. On review of preliminary memoranda pursuant to S.Ct.Prac.R. 18.6. The court will answer the following modified question as stated in the petitioners’ memorandum:
“Whether under Ohio law an action filed on behalf of a decedent before an estate is legally established by someone who is not a legally appointed administrator or personal representative (i.e., is without the capacity to sue on the decedent’s behalf), is barred by the statute of limitations if later, after the running of the statute of limitations but before resolution of the claims, an estate is legally established and an administrator or personal representative is duly appointed and named in the Complaint - or whether the formation of the estate and the appointment of the administrator relates back to the original filing of the claims.”
O’Donnell, J., dissents.